                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ELLAN MILLER,

              Petitioner,

v.                                         Civil Action No. 1:16CV122
                                           Criminal Action No. 1:14CR86
                                                 (Judge Keeley)

UNITED STATES OF AMERICA,

              Respondent.


         MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
           [DKT. NO. 1]1 AND DISMISSING CASE WITH PREJUDICE

     Pending before the Court is the Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence filed by the pro se

petitioner, Ellan Miller (“Miller”). For the reasons that follow,

the Court DENIES the § 2255 motion (Dkt. No. 1), and DISMISSES this

case WITH PREJUDICE.

                                  I. BACKGROUND

     On January 21, 2015, Miller pleaded guilty before former

United States Magistrate Judge John S. Kaull to one count of

possession of pseudoephedrine to be used in the manufacturing of

methamphetamine, in violation of 21 U.S.C. § 841(c)(2) (Case No.

1:14CR86, Dkt. No. 92). On June 17, 2015, the Court sentenced

Miller   to    41   months   of   imprisonment,   the   lowest   end   of   the



1

 All docket numbers, unless otherwise noted, refer to Civil Action
No. 1:16CV122.
MILLER V. UNITED STATES                                               1:16CV122
                                                                      1:14CR86

         MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
           [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

applicable guideline range, followed by 3 years of supervised

release (Case No. 1:14CR86, Dkt. No. 158). Miller did not directly

appeal her conviction or sentence.

       On June 20, 2016, Miller timely filed a pro se Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside or Correct a Sentence based on

the ineffective assistance of her counsel, the involuntary nature

of her guilty plea, and the “[r]etroactivity of laws to be applied”

to her sentence. In its response, the government argues that Miller

has    failed    to   satisfy      the   two-pronged    analysis   provided   by

Strickland v. Washington, 466 U.S. 668, 687 (1984), to establish

ineffective assistance of counsel. It further argues that the Court

did not err in finding Miller’s guilty plea to be knowing and

voluntary, and that Miller is not entitled to relief based upon the

purported retroactivity of any applicable sentencing guideline or

case   law.     Id.   at   6-10.    In   her   reply,   Miller   reiterates   her

contentions about the involuntary nature of her guilty plea and her

attorney’s constitutionally deficient performance.

                            II. STANDARDS OF REVIEW

A.     Pro Se Pleadings

       The Court must liberally construe pro se pleadings. Estelle v.

Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291,

                                          2
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

1295 (4th Cir. 1978). A pro se petition is subject to dismissal,

however, if the Court cannot reasonably read the pleadings to state

a valid claim on which the petitioner could prevail. Barnett v.

Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). A court may not

construct the petitioner’s legal arguments for him, nor should it

“conjure up questions never squarely presented.” Beaudett v. City

of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

B.   § 2255 Motions

     Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

in custody, to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by a

preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

                          III. DISCUSSION

A.   Ineffective Assistance of Counsel

     Miller first asserts that her counsel was ineffective due to

a “lacking” defense and “lack of explaination [sic]” (Dkt. No. 6 at

                                 3
MILLER V. UNITED STATES                                              1:16CV122
                                                                     1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

5). She further claims her attorney was ineffective because he

failed to file an appeal on her behalf. Id. In response, the

government argues that Miller has not met her burden of proof under

the standard set forth in Strickland v. Washington, 466 U.S. 668,

692 (1984), as to her “lack” of defense and “lack of explanation”

claims (Dkt. No. 14 at 3-5). It further argues that Miller has not

alleged    facts    sufficient   to   support   a    claim   of   ineffective

assistance of counsel based on her attorney’s alleged failure to

file an appeal. Id. at 5.

     1.     Applicable Law

     The    Sixth    Amendment   to   the   United    States      Constitution

guarantees criminal defendants the right to effective assistance of

counsel during their criminal proceedings. The Court’s review of

Miller’s ineffective assistance of counsel claim is guided by the

conjunctive, two-prong analysis outlined in Strickland:

     A convicted defendant’s claim that counsel’s assistance
     was so defective as to require reversal of a conviction
     . . . has two components. First, the defendant must show
     that counsel’s performance was deficient. This requires
     showing that counsel made errors so serious that counsel
     was not functioning as the “counsel” guaranteed the
     defendant by the Sixth Amendment. Second, the defendant
     must show that the deficient performance prejudiced the
     defense. This requires showing that counsel’s errors were
     so serious as to deprive the defendant of a fair trial,
     a trial whose result is reliable.


                                      4
MILLER V. UNITED STATES                                                 1:16CV122
                                                                        1:14CR86

           MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
             [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE


466 U.S. at 687.

      In    order    to   satisfy    Strickland’s          deficiency   prong,     a

petitioner must demonstrate the objective unreasonableness of his

attorney’s performance. Id. at 688. Further, “[j]udicial scrutiny

of counsel’s performance must be highly deferential.” Id. at 689.

Thus, a reviewing court having the benefit of hindsight must not

second-guess those decisions of counsel which, given the totality

of the circumstances at the time of trial, “might be considered

sound trial strategy.” Id. (quoting Michel v. State of La., 350

U.S. 91, 101 (1955)). The Court “must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable

professional        assistance”     when       evaluating    whether    counsel’s

performance was ineffective. Id. at 689.

      In order to satisfy Strickland’s prejudicial effect prong,

“the defendant must show there is a reasonable probability that,

but   for    counsel’s    unprofessional         errors,    the   result   of    the

proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome.”

Id. at 694. A petitioner who alleges ineffective assistance of

counsel following a guilty plea has an even higher burden: he “must

show that there is a reasonable probability that, but for counsel’s

                                           5
MILLER V. UNITED STATES                                   1:16CV122
                                                          1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

errors, he would not have pleaded guilty and would have insisted on

going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); Hooper

v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988), cert. denied, 488

U.S. 843 (1988).

     Further, Strickland makes clear that either prong of its test

for ineffective assistance of counsel may be analyzed first, and

thus, if no prejudice is shown by a petitioner, a court need not

analyze counsel’s performance. Id. at 697; Fields v. Att’y Gen. of

Maryland, 956 F.2d 1290, 1297 (4th Cir. 1992), cert. denied, 506

U.S. 885 (1992).

     2.     “Lacking” Defense and “Lack of Explanation”

     Following a careful review of Miller’s motion and the record

before it, the Court concludes that Miller has failed to satisfy

her burden under Strickland to support a claim of ineffective

assistance of counsel based on an alleged “lack” of defense or

“lack of explanation” (Dkt. No. 6 at 5). Despite Miller’s general

contention that she “was not defended at all” by her counsel, she

fails to point to any objective evidence of prejudice in support of

her claim (Dkt. No. 16 at 1).

     On January 21, 2015, Miller, with her counsel, appeared for a

change of plea hearing before Magistrate Judge Kaull. During that


                                  6
MILLER V. UNITED STATES                                 1:16CV122
                                                        1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

hearing, Miller testified under oath about the representation

provided by her attorney. At no point during the lengthy plea

colloquy did Miller express anything but satisfaction with that

representation. To the contrary, Miller testified that she was

“completely satisfied” with the representation of her counsel at

the time she entered her guilty plea:

     THE COURT: Are you completely satisfied with the legal
     assistance, counseling, advice and actions that [your
     attorney] has provided to you in his representation?

     THE DEFENDANT: Yes, sir.

     THE COURT: Is there anything [your attorney] should have
     done and did not do?

     THE DEFENDANT: No, sir.

     THE COURT: Is there anything [your attorney] did do that
     you believe he should not have done?

     THE DEFENDANT: No, sir.

     ***

     THE COURT: Do you know of any ineffective assistance of
     counsel as you sit here today?
     THE DEFENDANT: No, sir.
Dkt. No. 15-2 at 29, 46.2
     Miller further testified that she had met or otherwise spoken

2
  During her sentencing hearing several months later, Miller
stated under oath that she remained unaware of any claims of
ineffective assistance of counsel (Dkt. No. 15-3 at 25).

                                7
MILLER V. UNITED STATES                                       1:16CV122
                                                              1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

with her attorney “several times,” that he had answered all

questions to her satisfaction, and that together they had reviewed

the evidence in the case. Id. at 24. Miller also testified that she

and her attorney had considered possible defenses to the charges in

the indictment and had “discussed all options.” Id. at 24. When

Magistrate Judge Kaull asked why she was not using any defense,

Miller responded, “Because I’m guilty.” Id.

     Thus, neither Miller’s motion nor the record in the case

reveals any objective evidence showing a reasonable probability

that, but for her attorney’s generally alleged deficiency, “[s]he

would not have pleaded guilty and would have insisted on going to

trial.” Hill, 474 U.S. at 59. Because the vague, self-serving

statements set forth in Miller’s motion directly contradict her

sworn statements at her plea hearing, the Court concludes that

Miller has failed to establish, by a preponderance of the evidence,

her claims of ineffective assistance of counsel based on an alleged

“lack” of defense or “lack of explanation.”

     3.      Failure to File Appeal

     Under     Strickland,   a   defendant   who   claims   ineffective

assistance of counsel must prove “that counsel’s representation

fell below an objective standard of reasonableness,” and that any


                                      8
MILLER V. UNITED STATES                                      1:16CV122
                                                             1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

such deficiency was “prejudicial to the defense,” 466 U.S. at 687-

88, 692. “[P]rejudice is presumed” in “certain Sixth Amendment

contexts,” id. at 692, such as “when counsel’s constitutionally

deficient performance deprives a defendant of an appeal that [s]he

otherwise would have taken,” Roe v. Flores-Ortega, 528 U.S. 470,

484 (2000).

     Recently, the Supreme Court of the United States held that the

presumption   of   prejudice   recognized   in   Flores-Ortega   applies

regardless of whether a defendant has signed a waiver of appellate

rights. Garza v. Idaho, 139 S. Ct. 738, 747 (2019). Applying

Flores-Ortega, the Court held that, despite the appellate waiver

contained in the defendant’s plea agreement, his attorney had

rendered deficient performance by not filing a notice of appeal in

light of the defendant’s clear requests. Accordingly, where “an

attorney performs deficiently in failing to file a notice of appeal

despite the defendant’s express instructions, prejudice is presumed

‘with no further showing from the defendant of the merits of his

underlying claims.’” Id. at 750 (quoting Flores-Ortega, 528 U.S. at

484) (emphasis added). Thus, the specific error addressed by Garza

relates to an attorney’s refusal to file an appeal after the

defendant directed him to do so, regardless of waiver.


                                   9
MILLER V. UNITED STATES                                    1:16CV122
                                                           1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     Here, Miller’s cursory and unsupported allegation about the

“lack of appeal” in her case is insufficient to make out a

successful ineffective assistance of counsel claim based on her

attorney’s alleged failure to file an appeal (Dkt. No. 6 at 6).

Critical to this analysis, Miller neither asserts in her motion nor

provides any evidence that she wished to file an appeal or that she

asked her attorney to file an appeal and he refused. Miller has

therefore failed to allege any facts or put forth any evidence to

support a claim that her attorney deprived her of an appeal that

she otherwise would have taken. Cf. Garza, 139 S. Ct. at 747 (“when

counsel’s   constitutionally   deficient   performance   deprives   a

defendant of an appeal that he otherwise would have taken, the

defendant has made out a successful ineffective assistance of

counsel claim entitling him to an appeal, with no need for a

‘further showing’ of his claims’ merit . . . .”) (quotation marks

and citation omitted).3 Accordingly, the Court concludes that

Miller has failed to establish, by a preponderance of the evidence,


3
  To the extent that Miller alleges for the first time in her
reply brief that her attorney further “failed to discuss or
inform of any appeal rights,” this claim is both waived by her
failure to raise it in her motion and directly contradicted by
her own sworn statements during the plea hearing, which are
presumed to be true. See Dkt. No. 15-2 at 8-9; 44-46.

                                 10
MILLER V. UNITED STATES                                   1:16CV122
                                                          1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

her claim of ineffective assistance of counsel based on a “lack of

appeal.”

B.   Involuntary Plea

     Next, Miller claims that her guilty plea was involuntary

because she was on “heavy medications” during the Rule 11 hearing

and, therefore, “her cognizance was compromised” at the time she

entered her plea (Dkt. No. 6 at 6). Citing the Magistrate Judge’s

extensive inquiry into Miller’s mental state during the plea

hearing, the government argues that the Court did not err in

finding Miller to be competent and capable of entering an informed

plea and her plea of guilty to be knowingly and voluntarily made

(Dkt. No. 14 at 6-8).

     1.     Applicable Law

     Before a court may accept a guilty plea, it must ensure that

the defendant is competent and that the defendant’s decision to

plead guilty is a knowing and voluntary one. Godinez v. Moran, 509

U.S. 389, 398–401 (1993). The focus of a competency inquiry is the

defendant’s mental capacity; the question is whether he has the

ability to understand the proceedings.” Id. at 401 n.12 (citing

Drope v. Missouri, 420 U.S. 162, 171 (1975)). “The purpose of the

‘knowing and voluntary’ inquiry, by contrast, is to determine

                                  11
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

whether the defendant actually does understand the significance and

consequences of a particular decision and whether the decision is

uncoerced.” Id. (citing Faretta v. California, 422 U.S. 806, 835

(1975)). “Common sense, backed by ample case law, suggests that

medication can in some circumstances affect a defendant’s mental

state to a degree that undermines the defendant’s ability to enter

a voluntary plea.”   United States v. Savinon-Acosta, 232 F.3d 265,

268 (1st Cir. 2000).

     In order to succeed on a claim that a guilty plea was

involuntary due to the influence of medication, a petitioner must

demonstrate that his “mental faculties were so impaired by drugs

when he pleaded that he was incapable of full understanding and

appreciation of the charges against him, of comprehending his

constitutional rights and of realizing the consequences of his

plea.” United States v. Truglio, 493 F.2d 574, 578 (4th Cir. 1974)

(quotation marks and citation omitted). Thus, “[t]he critical

question is whether the drugs—-if they have a capacity to impair

the defendant’s ability to plead—-have in fact done so on this

occasion.” Savinon-Acosta, 232 F.3d at 268 (citing Miranda-Gonzalez

v. United States, 181 F.3d 164, 166 (1st Cir. 1999)).

     Of course, the plea colloquy required by Rule 11 must be


                                 12
MILLER V. UNITED STATES                                        1:16CV122
                                                               1:14CR86

         MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
           [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

conducted with some flexibility, and “if a defendant’s response to

a court’s question indicates the need for clarification, follow-up

questions must be asked.” United States v. Damon, 191 F.3d 561, 565

(4th Cir. 1999). Rule 11 therefore “counsels a district court to

make further inquiry into a defendant’s competence to enter a

guilty plea once [it] has been informed that the defendant has

recently ingested drugs or other substances capable of impairing

his ability to make a knowing and intelligent waiver of his

constitutional rights.” Id. at 564 (quoting United States v. Cole,

813 F.2d 43, 46 (3d Cir. 1987)).

       In particular, the court must consider “objective data” about

the nature and effect of the medication the defendant had taken and

evaluate whether such medication “had the capability to produce a

sufficient effect on his mental faculties to render him incompetent

to enter a guilty plea.” Id. at 565 (citing Truglio, 493 F.2d at

578)   (recognizing   that   not   all   medication   will   influence   a

defendant’s mental state to the point that the guilty plea must be

invalidated); Savinon-Acosta, 232 F.3d at 268 (upon learning a

defendant has recently taken medication, the court should conduct

an inquiry “to identify which drugs a defendant is taking, how

recently they have been taken and in what quantity, and (so far as


                                    13
MILLER V. UNITED STATES                                                1:16CV122
                                                                       1:14CR86

           MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
             [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

possible) the purpose and consequences of the drugs in question”).

      2.     Analysis

      Here, Miller has failed to meet her burden. During the plea

hearing, Magistrate Judge Kaull questioned Miller extensively about

the influence of her prescribed medications on her mental state.

Following that probing inquiry, Magistrate Judge Kaull found that

Miller was competent and capable of entering an informed plea and

that her guilty plea was knowingly and intelligently made (Dkt. No.

15-2 at 55-56). The Court concludes that the record before it

supports that finding.

      At Miller’s change of plea hearing on January 21, 2015,

Magistrate Judge Kaull asked her about her ability to understand

the proceedings. Miller testified under oath that she was “able to

concentrate on what [wa]s going on around [her],” and that she had

understood what Magistrate Judge Kaull had “asked or said to [her]

up   to    th[at]   point”   in   the   hearing   (Dkt.   No.   15-2    at   11).

Magistrate Judge Kaull then asked Miller whether she had been

treated for any psychological problems in the six months prior to

the hearing. In response, Miller testified that she was being

treated for major depressive disorder. Id. at 12. When Magistrate

Judge Kaull asked Miller to describe the treatment she receives for


                                        14
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

her depression, she testified that she was taking “prescription

medication and . . . receiv[ing] talk therapy treatment. Id. at 13.

     Next, Magistrate Judge Kaull inquired what medications Miller

was currently taking. In response, Miller acknowledged that she was

currently prescribed, among other things,4 Cymbalta, Abilify, and

Tegretol for her depression, and Oxycodone for pain (Dkt. No. 15-2

at 15-16). Once on notice that Miller had been taking several

antidepressants and an opioid pain reliever, Magistrate Judge Kaull

conducted an extended colloquy to ascertain Miller’s reasons for

taking the medications, id. at 12-16, and the effects of the

medications on her mental faculties:

     THE COURT: Are any of the ailments you have just told me
     about over the last ten minutes in any way, whether in
     combination with each other or any single one of them,
     affecting your ability to hear, understand and respond to
     my questions?

     THE DEFENDANT: No, sir.

     THE COURT: To talk with your lawyer about your case?



4

Miller’s attorney stated that Miller’s list of medications also
included several allergy medications (including Singulair, Zyrtec,
Nasonex, Claritin, Phenergan, and EpiPen), as well as Valium and
Xanax for her panic disorder, Prilosec and Lolitol for her stomach
and esophageal problems, Atrovent and Albuterol inhalers for her
COPD, Neurontin for her sciatic nerve pain, and Lotrimin, an
antifungal.

                                15
MILLER V. UNITED STATES                                    1:16CV122
                                                           1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     THE DEFENDANT: No, sir.

     THE COURT: To make your own decisions about your case?

     THE DEFENDANT: No, sir.

     THE COURT: Are any of the medicines that you are
     prescribed to take or take, as you sit here today, in any
     way affecting your ability to hear, understand and
     respond to my questions?

     THE DEFENDANT: No, sir.

     THE COURT: Talk with [your attorney] about your case?

     THE DEFENDANT: No, sir.

     THE COURT: Make your own decisions about your case?

     THE DEFENDANT: No, sir.

     THE COURT: Are any of the medicines, in combination with
     the conditions, in any way affecting your ability to
     hear, understand and respond to my questions, talk with
     [your attorney] about your case or make your own
     decisions about your case?

     THE DEFENDANT: No, sir.

     THE COURT: As you sit here today are you suffering with
     the effects of major depressive disorder to the point
     where you cannot answer my questions, talk with [your
     attorney] about your case or make your own decisions
     about your case?

     THE DEFENDANT: No, sir.

     THE COURT: As you sit here today are you suffering with
     panic attacks to the extent that you’re unable to answer
     the Court’s questions, talk with [your attorney] about
     your case or make your own decisions about your case?


                                16
MILLER V. UNITED STATES                                    1:16CV122
                                                           1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     THE DEFENDANT: No, sir.

     THE COURT: As you sit here today is your chronic COPD,
     your allergies, your GERD or your degenerative disc
     disease in any way affecting your ability to hear,
     understand and respond to my questions, talk with [your
     attorney] about your case or make your own decisions
     about your case?

     THE DEFENDANT: No, sir.

Id. at 17-18.

     Magistrate Judge Kaull next inquired as to whether Miller had

been treated for addiction to controlled substances within the last

sixty days. Id. at 18. When Miller testified that she was receiving

substance abuse treatment due to her use of cocaine and marijuana,

id. at 19, Magistrate Judge Kaull engaged her in a similar series

of follow-up questions about her substance use and treatment:

     THE COURT: What kind of treatment are you receiving for
     treatment of an addiction to narcotic drugs such as cocaine
     and/or marijuana?

     THE DEFENDANT: I just started up at the Summit Center.

     THE COURT: Is that counseling?

     THE DEFENDANT: Yes, it’s counseling and mood therapy . . . .

     THE COURT: You’re not receiving      a   drug   substitute   like
     Suboxone or any of that?

     THE DEFENDANT: No, sir.

     THE COURT: As you sit here today is your addiction to
     marijuana and cocaine in any way affecting your ability to

                                   17
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

        MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
          [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

      hear, understand and respond to my questions, talk with [your
      attorney] about your case or make your own decisions about
      your case?

      THE DEFENDANT: No, sir.

Id.

      Finally, Magistrate Judge Kaull questioned Miller about the

frequency with which Miller takes her prescribed medications and

the recency of her use:

      THE COURT: In the last twenty-four hours have you taken
      any cocaine?

      THE DEFENDANT: No, sir.

      THE COURT: In the last twenty-four hours have you taken
      any marijuana?

      THE DEFENDANT: No, sir.

      THE COURT: In the last twenty-four hours have you taken
      any illegal drug?

      THE DEFENDANT: No, sir.

      THE COURT: In the last twenty-four hours, have you taken
      the prescription medications that you’ve told me about?

      THE DEFENDANT: Yes, sir.

      The Court: None of them have the effect of making you
      unable to concentrate, to respond to the Court’s
      questions, to talk with [your attorney] or make your own
      decisions. Is that your testimony?

      THE DEFENDANT: Yes, sir, it is.

      THE COURT: In the last twenty-four hours have you taken

                                 18
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     any prescription medicine other than those that you’ve
     told me about?

     THE DEFENDANT: No, sir, I have not.

     THE COURT: In the last twenty-four hours have you taken
     any prescription medicine that somebody else is
     prescribed and gave to you?

     THE DEFENDANT: No, sir.

     THE COURT: In the last twenty-four hours did you only
     take your prescription medications as directed by the
     pharmacist and the doctor who prescribed them for you?

     THE DEFENDANT: Yes, sir.

Id. at 20-21. Miller then confirmed that she did not have any other

physical, emotional, psychological or psychiatric condition which

was “in any way affecting [her] ability to hear, understand and

respond to [the Court’s] questions, talk with [her attorney] about

[her] case, or make [her] own decisions.” Id. at 21.

     Further, when Magistrate Judge Kaull later questioned whether

Miller’s attention was “drifting,” she stated that she was “just

not feeling very well today.” Id. at 36. Magistrate Judge Kaull

then asked Miller whether the fact that she was not feeling well

was affecting her ability to answer his questions, her ability to

hear his questions, or her judgment in deciding whether or not to

plead guilty. Id. at 36-37. Miller testified under oath that it was

not. Id. Finally, just prior to entry of Miller’s guilty plea,

                                19
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

Magistrate Judge made a final inquiry about her present mental

state and the impact of her mental and psychological health

conditions:

     THE COURT: Have any of your ailments or your recent
     release from the hospital or your not feeling well today
     in any way impacted any single answer to any question you
     have been asked?

     THE DEFENDANT: No, Your Honor.

Miller then admitted her guilt to one count of possession of

pseudoephedrine to be used in the manufacturing of methamphetamine.

Id. at 55.

     Notably, despite having taken her prescribed medications,

Miller further testified that she understood the purpose of the

hearing, that she understood all of the terms and provisions of the

plea agreement, and that it was her idea to sign the plea agreement

and her idea to plead guilty. Id. at 9; 31-32; 37. In addition, she

testified that no one had threatened her or attempted to force her

to plead guilty, and that it was her own free, voluntary, knowing,

and intelligent decision to plead guilty. Id. at 37. Miller also

testified that she understood her right to not plead guilty and to

proceed to a jury trial. Id. at 47-49. Throughout the hearing,

Miller answered Magistrate Judge Kaull’s inquiries appropriately,

sometimes answering “yes,” sometimes answering “no,” and sometimes

                                20
MILLER V. UNITED STATES                                  1:16CV122
                                                         1:14CR86

       MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
         [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

providing additional, relevant detail.

     Thus, following a careful review of the record, the Court

concludes that Magistrate Judge Kaull not only conducted the

requisite inquiry regarding the influence of medication on Miller’s

mental state but also took great pains to ensure that Miller

entered her plea knowingly and voluntarily. No less than eleven

(11) pages of the plea transcript are devoted to the magistrate

judge’s searching inquiry into Miller’s mental state and whether

her prescribed medications had in fact impaired her ability to

plead. See Dkt. No. 15-2 at 11-21; see also id. at 36-37; 51. Far

from reflecting a patent lack of lucidity, Miller’s responses

during the hearing indicate that she was competent and capable of

entering an informed plea. Accordingly, Miller has failed to show,

by a preponderance of the evidence, that her mental faculties were

so impaired by medication when she pleaded guilty that she was

incapable of fully understanding and appreciating the charges

against her or realizing the consequences of her guilty plea.

C.   Retroactivity of Laws to be Applied

     Finally, Miller claims that she is entitled to a two-level

reduction to her base offense level under “Amendment 782” to the

U.S. Sentencing Commission Guidelines Manual (Dkt. No. 6 at 8). In


                                21
MILLER V. UNITED STATES                                                 1:16CV122
                                                                        1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

response, the government asserts that the Court calculated Miller’s

base offense level consistent with the two-level reduction set

forth in the 2015 Guidelines Manual (Dkt. No. 14 at 8-9).

      On April 10, 2014, the United States Sentencing Commission

voted to reduce by two levels the base offense levels associated

with various drug quantities involved in trafficking offenses,

effective November 1, 2014 (“Amendment 782”). As noted above,

Miller pleaded guilty on January 21, 2015, to the possession of

pseudoephedrine to be used in the manufacturing of methamphetamine,

in violation of 21 U.S.C. § 841(c)(2). Pursuant to her plea

agreement, the parties stipulated that Miller’s total drug relevant

conduct    was   at   least    10   grams     but   less    than   40   grams   of

pseudoephedrine (Dkt. No. 92 at 4). At sentencing, the Court

adopted the relevant conduct stipulation and determined, consistent

with Amendment 782 and the 2015 Guidelines Manual, that Miller’s

base offense level was a 24 (Dkt. No. 15-3 at 5-6).5 Because Miller

has   already    received     the   benefit    of   the    two-level    reduction

afforded by Amendment 782, she is entitled to no further reduction

of her base offense level.

5
  Even under the current 2018 Guidelines Manual, the base offense
level for offenses involving 10-40 grams of pseudoephedrine
remains a 24. U.S.S.G. § 2D1.11(d)(8).

                                       22
MILLER V. UNITED STATES                                            1:16CV122
                                                                   1:14CR86

          MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
            [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     Further, to the extent that Miller cites United States v.

Pawlak, 822 F.3d 902 (6th Cir. 2016), for the proposition that the

federal Sentencing Guidelines are “unconstitutionally vague ”(Dkt.

No. 6 at 8), the Supreme Court of the United States held in Beckles

v. United States, 137 S.Ct. 886, 892 (2017), that the advisory

Guidelines are not subject to a void for vagueness challenge under

the Fifth Amendment Due Process Clause, specifically abrogating

Pawlak.

                   IV. CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule   11(a)    of   the   Rules    Governing    §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. foll. § 2255(a).

     The Court finds it inappropriate to issue a certificate of

appealability    in   this   matter   because    Miller    has   not   made   a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that   reasonable     jurists     would    find   that     any


                                      23
MILLER V. UNITED STATES                                                1:16CV122
                                                                       1:14CR86

        MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION
          [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise       debatable.      See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Miller has failed to make the requisite

showing, and DENIES a certificate of appealability.

                               V. CONCLUSION

      In conclusion, for the reasons discussed, the Court DENIES

Miller’s § 2255 motion (Dkt. No. 1), and DISMISSES this case WITH

PREJUDICE.   It    further     DENIES        Miller’s   pro    se   motions     for

modification of sentence docketed in her criminal case (Case No.

1:14CR86, Dkt. Nos. 183, 184, 194, 195).

      It is so ORDERED.

      The Court DIRECTS the Clerk to enter a separate judgment

order, to transmit copies of both orders to counsel of record and

the pro se petitioner, certified mail, return receipt requested,

and to strike this case from the Court’s active docket.

DATED: July 3, 2019

                                              /s/ Irene M. Keeley
                                              IRENE M. KEELEY
                                              UNITED STATES DISTRICT JUDGE



                                        24
